Exhibit 10.2

 

HELICOS BIOSCIENCES CORPORATION

 

Change in Control Agreement

 

AGREEMENT made effective as of the 30th day of April 2008 by and between Helicos
BioSciences Corporation (the “Company”), and Stephen P. Hall (the “Executive”).

 


1.             PURPOSE.  THE COMPANY CONSIDERS IT ESSENTIAL TO THE BEST
INTERESTS OF ITS STOCKHOLDERS TO PROMOTE AND PRESERVE THE CONTINUOUS EMPLOYMENT
OF KEY MANAGEMENT PERSONNEL.  THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) RECOGNIZES THAT, AS IS THE CASE WITH MANY CORPORATIONS, THE POSSIBILITY
OF A CHANGE IN CONTROL (AS DEFINED IN SECTION 2 HEREOF) EXISTS AND THAT SUCH
POSSIBILITY, AND THE UNCERTAINTY AND QUESTIONS THAT IT MAY RAISE AMONG
MANAGEMENT, MAY RESULT IN THE DEPARTURE OR DISTRACTION OF KEY MANAGEMENT
PERSONNEL TO THE DETRIMENT OF THE COMPANY AND ITS STOCKHOLDERS.  THEREFORE, THE
BOARD HAS DETERMINED THAT APPROPRIATE STEPS SHOULD BE TAKEN TO REINFORCE AND
ENCOURAGE THE CONTINUED ATTENTION AND DEDICATION OF MEMBERS OF THE COMPANY’S KEY
MANAGEMENT, INCLUDING THE EXECUTIVE, TO THEIR ASSIGNED DUTIES WITHOUT
DISTRACTION IN THE FACE OF POTENTIALLY DISTURBING CIRCUMSTANCES ARISING FROM THE
POSSIBILITY OF A CHANGE IN CONTROL.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS CREATING AN EXPRESS OR IMPLIED CONTRACT OF EMPLOYMENT AND, EXCEPT
AS OTHERWISE AGREED IN WRITING BETWEEN THE EXECUTIVE AND THE COMPANY, THE
EXECUTIVE SHALL NOT HAVE ANY RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY.


 


2.             CHANGE IN CONTROL.  A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE
OCCURRED UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS:


 


(A)           ANY “PERSON,” AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “ACT”) (OTHER THAN THE
COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR
ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OR TRUST OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES), TOGETHER WITH ALL “AFFILIATES” AND
“ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER THE ACT) OF SUCH
PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN
RULE 13D-3 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 50 PERCENT OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES HAVING THE RIGHT TO VOTE IN AN ELECTION OF THE
COMPANY’S BOARD OF DIRECTORS (“VOTING SECURITIES”) (IN SUCH CASE OTHER THAN AS A
RESULT OF AN ACQUISITION OF SECURITIES DIRECTLY FROM THE COMPANY); OR


 


(B)           PERSONS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE COMPANY’S BOARD
OF DIRECTORS (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON, INCLUDING,
WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY CONTEST, MERGER OR
SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED
THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY SUBSEQUENT TO THE DATE HEREOF
SHALL BE CONSIDERED AN INCUMBENT DIRECTOR IF SUCH PERSON’S ELECTION WAS APPROVED
BY OR SUCH PERSON WAS NOMINATED FOR ELECTION BY EITHER (A) A VOTE OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS OR (B) A VOTE OF AT LEAST A MAJORITY OF THE
INCUMBENT DIRECTORS WHO ARE MEMBERS OF A NOMINATING COMMITTEE COMPRISED, IN THE
MAJORITY, OF INCUMBENT DIRECTORS; BUT PROVIDED FURTHER, THAT ANY SUCH PERSON
WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED
ELECTION CONTEST RELATING TO THE ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS


 

--------------------------------------------------------------------------------



 


OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON
BEHALF OF A PERSON OTHER THAN THE BOARD, INCLUDING BY REASON OF AGREEMENT
INTENDED TO AVOID OR SETTLE ANY SUCH ACTUAL OR THREATENED CONTEST OR
SOLICITATION, SHALL NOT BE CONSIDERED AN INCUMBENT DIRECTOR; OR


 


(C)           THE CONSUMMATION OF (A) ANY CONSOLIDATION OR MERGER OF THE COMPANY
WHERE THE STOCKHOLDERS OF THE COMPANY, IMMEDIATELY PRIOR TO THE CONSOLIDATION OR
MERGER, WOULD NOT, IMMEDIATELY AFTER THE CONSOLIDATION OR MERGER, BENEFICIALLY
OWN (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR
INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE MORE THAN 50 PERCENT OF THE
VOTING SHARES OF THE COMPANY ISSUING CASH OR SECURITIES IN THE CONSOLIDATION OR
MERGER (OR OF ITS ULTIMATE PARENT CORPORATION, IF ANY), OR (B) ANY SALE, LEASE,
EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS
CONTEMPLATED OR ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY; OR


 


(D)           THE APPROVAL BY THE COMPANY’S STOCKHOLDERS OF ANY PLAN OR PROPOSAL
FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


3.             TERMINATING EVENT.  A “TERMINATING EVENT” SHALL MEAN ANY OF THE
EVENTS PROVIDED IN THIS SECTION 3:


 


(A)           TERMINATION BY THE COMPANY.  TERMINATION BY THE COMPANY OF THE
EMPLOYMENT OF THE EXECUTIVE WITH THE COMPANY FOR ANY REASON OTHER THAN FOR
CAUSE, DEATH OR DISABILITY.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN:


 

(i)            the substantial and continuing failure or refusal of the
Employee, after written notice thereof, to reasonably attempt to perform his or
her job duties and responsibilities (other than failure or refusal resulting
from incapacity due to physical disability or mental illness) which failure or
refusal is committed in bad faith and is not in the best interest of the
Company;

 

(ii)           gross negligence, willful misconduct or material breach of
fiduciary duty to the Company;

 

(iii)          the willful commission of an act of embezzlement,
misappropriation or fraud;

 

(iv)          deliberate and willful disregard of the written rules or policies
of the Company which results in a material and substantial loss, damage or
injury to the Company;

 

(v)           the unauthorized, deliberate and willful disclosure of any
material confidential, proprietary and/or trade secret information of the
Company or its customers which disclosure is committed in bad faith  and is not
in the best interest of the Company;

 

(vi)          the willful and deliberate commission of an act which induces any
customer, supplier, employee or consultant to adversely and substantially amend

 

2

--------------------------------------------------------------------------------


 

or terminate their relationship with the Company which act is committed in bad
faith and is not in the best interest of the Company; or

 

(vii)         the conviction of, or plea of nolo contendere by the Employee, to
a crime involving  a felony of moral turpitude.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes hereof, the Executive will be considered “Disabled” if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties to the Company on a full-time basis for
180 calendar days in the aggregate in any 12-month period.

 


(B)           TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  TERMINATION BY THE
EXECUTIVE OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR GOOD REASON.  FOR
PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF
THE FOLLOWING EVENTS:


 

(i)            a reduction in the Employee’s then-current annual base salary or
bonus opportunity or benefits; or

 

(ii)           any failure to offer the Employee the same level of benefits
offered to similarly situated employees; or

 

(iii)          a significant diminution in the Employee’s duties or
responsibilities; or

 

(iv)          the relocation of the Employee’s primary business location to a
location that increases the Employee’s commute by more than fifty (50)  miles
compared to the commute of the Employee to the Employee’s then-current primary
business location; or

 

(v)           the failure to pay the Employee any portion of his or her current
base salary, bonus or benefits within twenty (20) days of the date such
compensation is due, based upon the payment terms currently in effect; or

 

(vi)          the failure of the Company to obtain a reasonably satisfactory
agreement from any successor to assume and agree to perform this Agreement.

 


4.             CHANGE IN CONTROL PAYMENT.  IN THE EVENT A TERMINATING EVENT
OCCURS WITHIN 12 MONTHS AFTER A CHANGE IN CONTROL, THE FOLLOWING SHALL OCCUR:


 


(A)           THE COMPANY SHALL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO THE SUM
OF (I) THREE-FOURTHS OF THE EXECUTIVE’S ANNUAL BASE SALARY IN EFFECT IMMEDIATELY
PRIOR TO THE TERMINATING EVENT (OR THE EXECUTIVE’S ANNUAL BASE SALARY IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, IF HIGHER) AND (II) AN AMOUNT EQUAL
TO THE EXECUTIVE’S AVERAGE ANNUAL BONUS OVER THE TWO FISCAL YEARS (OR SUCH
SHORTER PERIOD TO THE EXTENT NECESSARY TO REFLECT THE EXECUTIVE’S ACTUAL LENGTH


 


3

--------------------------------------------------------------------------------



 


OF SERVICE OR THE TIME IN WHICH THE COMPANY HAD A BONUS PLAN) IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL, PAYABLE IN ONE LUMP-SUM PAYMENT NO LATER THAN THREE
DAYS FOLLOWING THE DATE OF TERMINATION;


 


(B)           SUBJECT TO THE EXECUTIVE’S COPAYMENT OF PREMIUM AMOUNTS AT THE
ACTIVE EMPLOYEES’ RATE, THE EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN THE
COMPANY’S GROUP HEALTH AND DENTAL  PROGRAM FOR NINE MONTHS; PROVIDED, HOWEVER,
THAT THE CONTINUATION OF HEALTH BENEFITS UNDER THIS SECTION SHALL REDUCE AND
COUNT AGAINST THE EXECUTIVE’S RIGHTS UNDER THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”); AND


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY APPLICABLE OPTION
AGREEMENT OR STOCK-BASED AWARD AGREEMENT, UPON A TERMINATING EVENT, ALL STOCK
OPTIONS AND OTHER STOCK-BASED AWARDS GRANTED TO THE EXECUTIVE BY THE COMPANY
SHALL IMMEDIATELY ACCELERATE AND BECOME EXERCISABLE OR NON-FORFEITABLE AS OF THE
EFFECTIVE DATE OF SUCH TERMINATING EVENT.


 


(D)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF AT
THE TIME OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE EXECUTIVE IS
CONSIDERED A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A(A)(2)(B)(I) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND IF ANY PAYMENT THAT THE EXECUTIVE BECOMES ENTITLED TO UNDER THIS
AGREEMENT IS CONSIDERED DEFERRED COMPENSATION SUBJECT TO INTEREST AND ADDITIONAL
TAX IMPOSED PURSUANT TO SECTION 409A(A) OF THE CODE AS A RESULT OF THE
APPLICATION OF SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN NO SUCH PAYMENT SHALL
BE PAYABLE PRIOR TO THE DATE THAT IS THE EARLIEST OF (I) SIX MONTHS AFTER THE
EXECUTIVE’S DATE OF TERMINATION, (II) THE EXECUTIVE’S DEATH, OR (III) SUCH OTHER
DATE AS WILL CAUSE SUCH PAYMENT NOT TO BE SUBJECT TO SUCH INTEREST AND
ADDITIONAL TAX, AND THE INITIAL PAYMENT SHALL INCLUDE A CATCH-UP AMOUNT COVERING
AMOUNTS THAT WOULD OTHERWISE HAVE BEEN PAID DURING THE FIRST SIX-MONTH PERIOD
BUT FOR THE APPLICATION OF THIS SECTION 4(D).


 


5.             ADDITIONAL LIMITATION.


 


(I)            ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN
THE EVENT THAT ANY COMPENSATION, PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR
FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE (THE
“SEVERANCE PAYMENTS”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, THE FOLLOWING PROVISIONS SHALL APPLY:


 

(A)          IF THE SEVERANCE PAYMENTS, REDUCED BY THE SUM OF (1) THE EXCISE TAX
AND (2) THE TOTAL OF THE FEDERAL, STATE, AND LOCAL INCOME AND EMPLOYMENT TAXES
PAYABLE BY THE EXECUTIVE ON THE AMOUNT OF THE SEVERANCE PAYMENTS WHICH ARE IN
EXCESS OF THE THRESHOLD AMOUNT, ARE GREATER THAN OR EQUAL TO THE THRESHOLD
AMOUNT, THE EXECUTIVE SHALL BE ENTITLED TO THE FULL BENEFITS PAYABLE UNDER THIS
AGREEMENT.

 

(B)           IF THE THRESHOLD AMOUNT IS LESS THAN (X) THE SEVERANCE PAYMENTS,
BUT GREATER THAN (Y) THE SEVERANCE PAYMENTS REDUCED BY THE SUM OF (1) THE EXCISE
TAX AND (2) THE TOTAL OF THE FEDERAL, STATE, AND LOCAL INCOME AND

 

4

--------------------------------------------------------------------------------


 

EMPLOYMENT TAXES ON THE AMOUNT OF THE SEVERANCE PAYMENTS WHICH ARE IN EXCESS OF
THE THRESHOLD AMOUNT, THEN THE BENEFITS PAYABLE UNDER THIS AGREEMENT SHALL BE
REDUCED (BUT NOT BELOW ZERO) TO THE EXTENT NECESSARY SO THAT THE MAXIMUM
SEVERANCE PAYMENTS SHALL NOT EXCEED THE THRESHOLD AMOUNT.  TO THE EXTENT THAT
THERE IS MORE THAN ONE METHOD OF REDUCING THE PAYMENTS TO BRING THEM WITHIN THE
THRESHOLD AMOUNT, THE EXECUTIVE SHALL DETERMINE WHICH METHOD SHALL BE FOLLOWED;
PROVIDED THAT IF THE EXECUTIVE FAILS TO MAKE SUCH DETERMINATION WITHIN 45 DAYS
AFTER THE COMPANY HAS SENT THE EXECUTIVE WRITTEN NOTICE OF THE NEED FOR SUCH
REDUCTION, THE COMPANY MAY DETERMINE THE AMOUNT OF SUCH REDUCTION IN ITS SOLE
DISCRETION.

 


(II)           FOR THE PURPOSES OF THIS SECTION 5(A), “THRESHOLD AMOUNT” SHALL
MEAN THREE TIMES THE EXECUTIVE’S “BASE AMOUNT” WITHIN THE MEANING OF
SECTION 280G(B)(3) OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER LESS
ONE DOLLAR ($1.00); AND “EXCISE TAX” SHALL MEAN THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, AND ANY INTEREST OR PENALTIES INCURRED BY THE
EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX.


 


(III)          THE DETERMINATION AS TO WHICH OF THE ALTERNATIVE PROVISIONS OF
SECTION 5(A)(I) SHALL APPLY TO THE EXECUTIVE SHALL BE MADE BY A NATIONALLY
RECOGNIZED ACCOUNTING FIRM SELECTED BY THE COMPANY (THE “ACCOUNTING FIRM”),
WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE
EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE DATE OF TERMINATION, IF APPLICABLE, OR
AT SUCH EARLIER TIME AS IS REASONABLY REQUESTED BY THE COMPANY OR THE
EXECUTIVE.  FOR PURPOSES OF DETERMINING WHICH OF THE ALTERNATIVE PROVISIONS OF
SECTION 5(A)(I) SHALL APPLY, THE EXECUTIVE SHALL BE DEEMED TO PAY FEDERAL INCOME
TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL INCOME TAXATION APPLICABLE TO
INDIVIDUALS FOR THE CALENDAR YEAR IN WHICH THE DETERMINATION IS TO BE MADE, AND
STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATES OF INDIVIDUAL
TAXATION IN THE STATE AND LOCALITY OF THE EXECUTIVE’S RESIDENCE ON THE DATE OF
TERMINATION, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME TAXES WHICH COULD BE
OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES.  ANY DETERMINATION BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE EXECUTIVE.


 


6.             TERM.  THIS AGREEMENT SHALL TAKE EFFECT ON THE DATE FIRST SET
FORTH ABOVE AND SHALL TERMINATE UPON THE EARLIER OF (A) THE TERMINATION BY THE
COMPANY OF THE EMPLOYMENT OF THE EXECUTIVE FOR CAUSE OR THE FAILURE BY THE
EXECUTIVE TO PERFORM HIS FULL-TIME DUTIES WITH THE COMPANY BY REASON OF HIS
DEATH OR DISABILITY, (B) THE RESIGNATION OR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON PRIOR TO A CHANGE IN CONTROL, OR (C) THE DATE WHICH IS
12 MONTHS AFTER A CHANGE IN CONTROL IF THE EXECUTIVE IS STILL EMPLOYED BY THE
COMPANY, PROVIDED THAT THE PROVISIONS OF SECTION 10 SHALL SURVIVE TERMINATION OF
THIS AGREEMENT FOR A PERIOD OF THREE YEARS.


 


7.             WITHHOLDING.  ALL PAYMENTS MADE BY THE COMPANY UNDER THIS
AGREEMENT SHALL BE NET OF ANY TAX OR OTHER AMOUNTS REQUIRED TO BE WITHHELD BY
THE COMPANY UNDER APPLICABLE LAW.


 


5

--------------------------------------------------------------------------------



 


8.             NOTICE AND DATE OF TERMINATION.


 


(A)           NOTICE OF TERMINATION.  AFTER A CHANGE IN CONTROL AND DURING THE
TERM OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
THIS SECTION 8.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL
MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS
AGREEMENT RELIED UPON AND THE DATE OF TERMINATION.


 


(B)           DATE OF TERMINATION.  “DATE OF TERMINATION,” WITH RESPECT TO ANY
PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AFTER A CHANGE IN CONTROL
AND DURING THE TERM OF THIS AGREEMENT, SHALL MEAN THE DATE SPECIFIED IN THE
NOTICE OF TERMINATION.  IN THE CASE OF A TERMINATION BY THE COMPANY OTHER THAN A
TERMINATION FOR CAUSE (WHICH MAY BE EFFECTIVE IMMEDIATELY), THE DATE OF
TERMINATION SHALL NOT BE LESS THAN 30 DAYS AFTER THE NOTICE OF TERMINATION IS
GIVEN.  IN THE CASE OF A TERMINATION BY THE EXECUTIVE, THE DATE OF TERMINATION
SHALL NOT BE LESS THAN 30 DAYS FROM THE DATE SUCH NOTICE OF TERMINATION IS
GIVEN.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE EXECUTIVE GIVES A
NOTICE OF TERMINATION TO THE COMPANY, THE COMPANY MAY UNILATERALLY ACCELERATE
THE DATE OF TERMINATION AND SUCH ACCELERATION SHALL NOT RESULT IN A TERMINATION
BY THE COMPANY FOR PURPOSES OF THIS AGREEMENT.


 


9.             NO MITIGATION.  THE COMPANY AGREES THAT, IF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY IS TERMINATED DURING THE TERM OF THIS AGREEMENT, THE
EXECUTIVE IS NOT REQUIRED TO SEEK OTHER EMPLOYMENT OR TO ATTEMPT IN ANY WAY TO
REDUCE ANY AMOUNTS PAYABLE TO THE EXECUTIVE BY THE COMPANY PURSUANT TO SECTION 4
HEREOF.  FURTHER, THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT SHALL
NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS THE RESULT OF
EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET AGAINST ANY
AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY OR OTHERWISE.


 


10.           ARBITRATION OF DISPUTES.  ANY CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF OR OTHERWISE ARISING OUT OF
THE EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS OF UNLAWFUL EMPLOYMENT DISCRIMINATION WHETHER
BASED ON AGE OR OTHERWISE) SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE
SETTLED BY ARBITRATION IN ANY FORUM AND FORM AGREED UPON BY THE PARTIES OR, IN
THE ABSENCE OF SUCH AN AGREEMENT, UNDER THE AUSPICES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) IN BOSTON, MASSACHUSETTS IN ACCORDANCE WITH THE EMPLOYMENT
DISPUTE RESOLUTION RULES OF THE AAA, INCLUDING, BUT NOT LIMITED TO, THE
RULES AND PROCEDURES APPLICABLE TO THE SELECTION OF ARBITRATORS.  IN THE EVENT
THAT ANY PERSON OR ENTITY OTHER THAN THE EXECUTIVE OR THE COMPANY MAY BE A PARTY
WITH REGARD TO ANY SUCH CONTROVERSY OR CLAIM, SUCH CONTROVERSY OR CLAIM SHALL BE
SUBMITTED TO ARBITRATION SUBJECT TO SUCH OTHER PERSON OR ENTITY’S AGREEMENT. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  THIS SECTION 10 SHALL BE SPECIFICALLY ENFORCEABLE.
NOTWITHSTANDING THE FOREGOING, THIS SECTION 10 SHALL NOT PRECLUDE EITHER PARTY
FROM PURSUING A COURT ACTION FOR THE SOLE PURPOSE OF OBTAINING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION IN CIRCUMSTANCES IN WHICH SUCH
RELIEF IS APPROPRIATE; PROVIDED THAT ANY OTHER RELIEF SHALL BE PURSUED THROUGH
AN ARBITRATION PROCEEDING PURSUANT TO THIS SECTION 10.


 


6

--------------------------------------------------------------------------------



 


11.           CONSENT TO JURISDICTION.  TO THE EXTENT THAT ANY COURT ACTION IS
PERMITTED CONSISTENT WITH OR TO ENFORCE SECTION 10 OF THIS AGREEMENT, THE
PARTIES HEREBY CONSENT TO THE JURISDICTION OF THE SUPERIOR COURT OF THE
COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS.  ACCORDINGLY, WITH RESPECT TO ANY SUCH COURT ACTION,
THE EXECUTIVE (A) SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS;
(B) CONSENTS TO SERVICE OF PROCESS; AND (C) WAIVES ANY OTHER REQUIREMENT
(WHETHER IMPOSED BY STATUTE, RULE OF COURT, OR OTHERWISE) WITH RESPECT TO
PERSONAL JURISDICTION OR SERVICE OF PROCESS.


 


12.           INTEGRATION.  THIS AGREEMENT SHALL CONSTITUTE THE SOLE AND ENTIRE
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES AND CANCELS ALL PRIOR, CONCURRENT AND/OR CONTEMPORANEOUS
ARRANGEMENTS, UNDERSTANDINGS, PROMISES, PROGRAMS, POLICIES, PLANS, PRACTICES,
OFFERS, AGREEMENTS AND/OR DISCUSSIONS, WHETHER WRITTEN OR ORAL, BY OR AMONG THE
PARTIES REGARDING THE SUBJECT MATTER HEREOF, INCLUDING, BUT NOT LIMITED TO,
THOSE CONSTITUTING OR CONCERNING EMPLOYMENT AGREEMENTS, CHANGE IN CONTROL
BENEFITS AND/OR SEVERANCE BENEFITS; PROVIDED, HOWEVER, THAT THIS AGREEMENT IS
NOT INTENDED TO, AND SHALL NOT, SUPERSEDE, AFFECT, LIMIT, MODIFY OR TERMINATE
ANY OF THE FOLLOWING, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS: (I) ANY WRITTEN AGREEMENTS, PROGRAMS,
POLICIES, PLANS, ARRANGEMENTS OR PRACTICES OF THE COMPANY THAT DO NOT RELATE TO
THE SUBJECT MATTER HEREOF; (II) ANY WRITTEN STOCK OR STOCK OPTION AGREEMENTS
BETWEEN EXECUTIVE AND THE COMPANY (EXCEPT AS EXPRESSLY MODIFIED HEREBY); AND
(III) ANY WRITTEN AGREEMENTS BETWEEN EXECUTIVE AND THE COMPANY CONCERNING
NONCOMPETITION, NONSOLICITATION, INVENTIONS AND/OR NONDISCLOSURE OBLIGATIONS.


 


13.           SUCCESSOR TO THE EXECUTIVE.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IN THE
EVENT OF THE EXECUTIVE’S DEATH AFTER A TERMINATING EVENT BUT PRIOR TO THE
COMPLETION BY THE COMPANY OF ALL PAYMENTS DUE HIM OR HER UNDER SECTION 4 OF THIS
AGREEMENT, THE COMPANY SHALL CONTINUE SUCH PAYMENTS TO THE EXECUTIVE’S
BENEFICIARY DESIGNATED IN WRITING TO THE COMPANY PRIOR TO HIS OR HER DEATH (OR
TO HIS OR HER ESTATE, IF THE EXECUTIVE FAILS TO MAKE SUCH DESIGNATION).


 


14.           ENFORCEABILITY.  IF ANY PORTION OR PROVISION OF THIS AGREEMENT
SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, THEN THE REMAINDER OF THIS AGREEMENT, OR THE APPLICATION OF SUCH
PORTION OR PROVISION IN CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS SO
DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH
PORTION AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.


 


15.           WAIVER.  NO WAIVER OF ANY PROVISION HEREOF SHALL BE EFFECTIVE
UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE FAILURE OF ANY
PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF THIS AGREEMENT, OR
THE WAIVER BY ANY PARTY OF ANY BREACH OF THIS AGREEMENT, SHALL NOT PREVENT ANY
SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE DEEMED A WAIVER OF ANY
SUBSEQUENT BREACH.


 


16.           NOTICES.  ANY NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
PROVIDED FOR BY THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING AND DELIVERED
IN PERSON OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
EXECUTIVE AT THE LAST ADDRESS THE EXECUTIVE HAS FILED IN


 


7

--------------------------------------------------------------------------------



 


WRITING WITH THE COMPANY, OR TO THE COMPANY AT ITS MAIN OFFICE, ATTENTION OF THE
BOARD OF DIRECTORS.


 


17.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT SIGNED BY THE EXECUTIVE AND BY A DULY AUTHORIZED
REPRESENTATIVE OF THE COMPANY.


 


18.           EFFECT ON OTHER PLANS.  AN ELECTION BY THE EXECUTIVE TO RESIGN
AFTER A CHANGE IN CONTROL UNDER THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE
DEEMED A VOLUNTARY TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR THE PURPOSE OF
INTERPRETING THE PROVISIONS OF ANY OF THE COMPANY’S BENEFIT PLANS, PROGRAMS OR
POLICIES.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT THE RIGHTS OF
THE EXECUTIVE UNDER THE COMPANY’S BENEFIT PLANS, PROGRAMS OR POLICIES EXCEPT
THAT THE EXECUTIVE SHALL HAVE NO RIGHTS TO ANY SEVERANCE BENEFITS UNDER ANY
COMPANY SEVERANCE PAY PLAN.  IN THE EVENT THAT THE EXECUTIVE IS PARTY TO AN
EMPLOYMENT AGREEMENT WITH THE COMPANY PROVIDING FOR CHANGE IN CONTROL PAYMENTS
OR BENEFITS, THE EXECUTIVE MUST ELECT TO RECEIVE EITHER THE BENEFITS PAYABLE
UNDER SUCH OTHER AGREEMENT OR THE BENEFITS PAYABLE UNDER THIS AGREEMENT, BUT NOT
BOTH.  THE EXECUTIVE SHALL MAKE SUCH AN ELECTION IN THE EVENT OF A CHANGE IN
CONTROL.


 


19.           GOVERNING LAW.  THIS IS A MASSACHUSETTS CONTRACT AND SHALL BE
CONSTRUED UNDER AND BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES OF
SUCH COMMONWEALTH.  WITH RESPECT TO ANY DISPUTES CONCERNING FEDERAL LAW, SUCH
DISPUTES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAW AS IT WOULD BE
INTERPRETED AND APPLIED BY THE UNITED STATES COURT OF APPEALS FOR THE FIRST
CIRCUIT.


 


20.           SUCCESSORS TO COMPANY.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD
TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN AN ASSUMPTION OF THIS AGREEMENT
AT OR PRIOR TO THE EFFECTIVENESS OF ANY SUCCESSION SHALL BE A BREACH OF THIS
AGREEMENT AND SHALL CONSTITUTE GOOD REASON IF THE EXECUTIVE ELECTS TO TERMINATE
EMPLOYMENT.


 


21.           GENDER NEUTRAL.  WHEREVER USED HEREIN, A PRONOUN IN THE MASCULINE
GENDER SHALL BE CONSIDERED AS INCLUDING THE FEMININE GENDER UNLESS THE CONTEXT
CLEARLY INDICATES OTHERWISE.


 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
set forth below.

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Stanley N. Lapidus

 

 

Name: Stanley N. Lapidus

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Stephen P. Hall

 

Name:  Stephen P. Hall

 

 

 

 

 

Date: April 30, 2008

 

--------------------------------------------------------------------------------